

117 HRES 488 IH: Supporting a stable Colombia and opposing any threat to democracy in Colombia.
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 488IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Diaz-Balart (for himself, Mr. Waltz, Mr. Gimenez, and Ms. Salazar) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting a stable Colombia and opposing any threat to democracy in Colombia.Whereas Colombia is among the oldest standing democracies in Latin America;Whereas the United States established diplomatic relations with Colombia in 1822;Whereas Colombia is a constitutional republic where the people of Colombia hold the power and elect representatives to exercise that power;Whereas after many years of violence and armed conflict, in 2021 Colombia is the strongest ally to the United States in Latin America;Whereas with the support of the United States, Colombia has transformed itself between 2001 and 2021 from a volatile and near-failed state into a rich democracy with a growing free market economy;Whereas May 15, 2022, will mark the 10-year anniversary of the entry into force of the United States-Colombia Trade Promotion Agreement, which has supported economic growth and employment opportunities in both Colombia and the United States;Whereas the United States maintains support for Colombia in response to the COVID–19 pandemic, including provision of excess vaccine doses to help revitalize the economy of Colombia;Whereas Presidential and legislative elections were held in Colombia in 2018, and the people of Colombia elected Iván Duque Márquez President in a second round of elections that impartial international observers considered free and fair and the most peaceful in decades;Whereas the United States and Colombia share a commitment to promoting security, prosperity, human rights, and democracy in Colombia and across the Western Hemisphere;Whereas, in recent years, the Government of Colombia has taken courageous steps to enforce the law, stop drug traffickers, and rein in foreign terrorist organizations like the National Liberation Army (referred to in this preamble as the ELN) and the Revolutionary Armed Forces of Colombia (referred to in this preamble as the FARC);Whereas the United States continues to support the efforts of the Government of Colombia for peace, including protection of vulnerable populations such as indigenous and Afro-Colombian communities, support for human rights defenders, provision of greater educational opportunities, increases in public and private investments, especially in rural areas, and respect for human rights and the rule of law;Whereas the United States maintains a strong commitment to cooperating with the Government of Colombia to investigate, arrest, and prosecute members of transnational criminal organizations and to dismantle terrorist groups like the ELN, the FARC, and Hezbollah, whose illicit activities, specifically narcotrafficking, devastate the citizens of Colombia and Latin America;Whereas, since 2016, the United States has provided more than $1,000,000,000 in direct and indirect support to peace implementation in Colombia;Whereas Colombia is an essential partner of the United States in continuing efforts to support the courageous people of Venezuela in their fight for freedom, democracy, and economic prosperity against the dictatorship of Nicolás Maduro by generously hosting and providing aid to nearly 1,800,000 citizens of Venezuela as of June 2021 and by providing them essential services such as healthcare and education;Whereas, in February 2021, President Iván Duque Márquez issued temporary protective status with work authorization to citizens of Venezuela living in Colombia;Whereas the leadership of the Government of Colombia during the humanitarian crisis in Venezuela has been critical in organizing regional support for Interim President Juan Guaidó, as well as in denouncing the dictatorship of Maduro and helping implement policies to isolate his narcoterrorist regime, specifically through the Lima Group and the Organization of American States;Whereas the security situation in Colombia has improved significantly between 2000 and 2021, but the migrant influx from Venezuela and the economic effects of the COVID–19 pandemic have hurt the economy of Colombia, creating unique challenges for Colombia that demand action and support from strong democratic allies like the United States;Whereas freedom of speech, freedom to peacefully assemble, and other human rights are inalienable, and any acts of excess force against peaceful protesters should be condemned and investigated; andWhereas enemies of freedom, such as the Communist regime of Raúl Castro in Cuba and the Maduro regime in Venezuela, exploit and abuse the vulnerable and individuals simply asking for their voices to be heard by promoting violent unrest, vandalism, and destruction of property: Now, therefore, be itThat the House of Representatives—(1)declares its firm commitment to Colombia, the strongest ally of the United States in Latin America;(2)opposes any effort to undermine the democracy or sovereignty of Colombia;(3)encourages the international community to stand for democracy in Colombia and to condemn any efforts to undermine that democracy;(4)condemns any regime in any country, such as Cuba, Venezuela, or Iran, that gives aid to terrorist groups in Colombia by providing training, weapons, or funding, or by hosting those groups within the borders of the country;(5)strongly condemns the terrorist attack perpetrated on June 15, 2021, and attributed to the National Liberation Army by the Duque administration, against the military base of the 30th Army Brigade of Colombia in Cúcuta, Colombia, the northeastern border city near Venezuela, where United States soldiers were present, at least 36 people were injured, and infrastructure of the military base was destroyed;(6)condemns any blockade of essential goods and services, including imports or transports of medicine or food, and strongly condemns all violence or attacks against innocent citizens of Colombia or their private property or businesses;(7)recognizes that a stable and prosperous Colombia serves United States interests in Latin America; and(8)reemphasizes the shared democratic values of Colombia and the United States through free and fair elections with the peaceful participation of all political leaders and parties, accompanied by credible local and international observers, including in the Presidential elections in Colombia in 2022.